Exhibit 28(n)(3) under Form N-1A Exhibit 99 under Item 601/Reg.S-K CLASS B SHARES EXHIBIT TO MULTIPLE CLASS PLAN (Revised 3/1/10) 1.Separate Arrangement And Expense Allocation For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Class B Shares will consist of sales by financial intermediaries in consideration of the payment of an advance commission paid by the principal underwriter.Financial intermediaries may perform shareholder services and receive a shareholder service fee for their services. In consideration of advancing commissions and/or the provision of shareholder services, the principal underwriter may receive the contingent deferred sales charges paid upon redemption of Class B Shares, and/or shareholder service fees and/or fees under a 12b-1 plan. In connection with this basic arrangement, Class B Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Class B Shares Sales Load None Contingent Deferred Sales Charge (“CDSC”) Up to 5.5% of the share price at the time of purchase or redemption, whichever is lower Shareholder Service Fee Up to 25 basis points (0.25%) of the average daily net asset value 12b-1 Fee Up to 75 basis points (0.75%) of the average daily net asset value Redemption Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Class B Shares as described in Section 3 of the Plan 2.Conversion and Exchange Privileges For purposes of Rule 18f-3, Class B Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: After Class B Shares have been held for eight years from the date of purchase, they will automatically convert into Class A Shares on or about the last day of the following month. Exchange Privilege: Class B Shares may be exchanged for Class B Shares of any other Fund. In any conversion or exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. 3.Exceptions to Basic Arrangements For purposes of Rules 6c-10 and 22d-1 under the Act, unless otherwise specified on the Schedule to this Exhibit, the scheduled variations in contingent deferred sales charges payable upon redemption are as follows: (a) (A)BASIC CDSC SCHEDULE Shares Held Up to: To: Have A CDSC Of: 1 year 5.50 % 2 years 4.75 % 3 years 4.00 % 4 years 3.00 % 5 years 2.00 % 6 years 1.00 % 7 years 0.00 % 8 years Convert to Class A Shares (b) (B)WAIVER OF CDSC Contingent upon notification to the Fund's principal underwriter or transfer agent, no CDSC will be imposed on redemptions: n following the death of the last surviving shareholder on the account or the post-purchase disability of all registered shareholder(s), as defined in Section72(m)(7) of the Internal Revenue Code of 1986; n representing minimum required distributions from an Individual Retirement Account or other retirement plan to a shareholder who has attained the age of 70 ½; n of Shares that were reinvested within 120 days of a previous redemption; n of Shares held by the Directors, Trustees, employees and sales representatives of the Fund, the Adviser, the principal underwriter and their affiliates, employees of any investment professional that sells Shares according to a sales agreement with the principal underwriter, by the immediate family members of the above persons, and by trusts, pension or profit-sharing plans for the above persons; n of Shares originally purchased through a financial intermediary that did not receive an advance commission on the purchase; n of shares purchased with reinvested dividends or capital gains; n imposed by the Fund when it closes an account for not meeting minimum balance requirements; and n of Shares which were purchased pursuant to an exchange privilege if the Shares were held for the applicable CDSC holding period. (c) (d) (C) SYSTEMATIC WITHDRAWAL PROGRAM Contingent upon notification to the principal underwriter or the Fund’s transfer agent, no CDSC will be imposed on redemptions that are qualifying redemptions of Class B Shares under a Systematic Withdrawal Program as described in the applicable prospectus and statement of additional information. 4.Redemption Fee For purposes of Rule 11a-3 under the Act, any redemption fee received upon the redemption or exchange of Class B Shares will be applied to fees incurred or amount expended in connection with such redemption or exchange.The balance of any redemption fees shall be paid to the Fund. A Fund shall waive any redemption fee with respect to (i) non-participant directed redemptions or exchanges involving Class B Shares held in retirement plans established under Section 401(a) or 401(k) of the Internal Revenue Code (the “Code”), custodial plan accounts established under Section 493(b)(7) of the Code, or deferred compensation plans established under Section 457 of the Code; and (ii) redemptions or exchanges involving Class B Shares held in plans administered as college savings programs under Section 529 of the Code. SCHEDULE OF FUNDS OFFERING CLASS B SHARES The Funds set forth on this Schedule each offer Class B Shares on the terms set forth in the Class B Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value.Actual amounts accrued may be less. CLASS B SHARES SUBJECT TO THE BASIC LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Equity Funds: Federated Capital Appreciation Fund 0.75% None Federated Clover Value Fund 0.75% None Federated InterContinental Fund 0.75% 2% on shares redeemed or exchanged within 30 days of purchase Federated Kaufmann Fund 0.75% None Federated Kaufmann Small Cap Fund 0.75% None Federated Market Opportunity Fund 0.75% None Federated Mid-Cap Growth Strategies Fund 0.75% None Federated Equity Income Fund, Inc. 0.75% None Federated Fixed Income Securities, Inc.: Federated Strategic Income Fund 0.75% None Federated Government Income Securities, Inc. 0.75% None Federated High Income Bond Fund, Inc. 0.75% 2% on shares redeemed or exchanged within 90 days of purchase Federated Income Securities Trust: Federated Capital Income Fund 0.75% None Federated Fund for U.S. Government Securities 0.75% None Federated Muni and Stock Advantage Fund 0.75% None Federated International Series, Inc.: Federated International Bond Fund 0.75% None Federated Investment Series Funds, Inc.: Federated Bond Fund 0.75% None CLASS B SHARES SUBJECT TO THE BASIC LOAD SCHEDULE (continued) Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Managed Allocation Portfolios: Federated Balanced Allocation Fund 0.75% None Federated MDT Series: Federated MDT Large Cap Growth Fund 0.75% None Federated MDT Small Cap Growth Fund 0.75% None Federated Municipal Securities Fund, Inc. 0.75% None Federated Municipal Securities Income Trust: Federated Municipal High Yield Advantage Fund 0.75% None Federated New York Municipal Income Fund 0.75% None Federated Pennsylvania Municipal Income Fund 0.75% None Federated Stock and Bond Fund 0.75% None Federated Total Return Series, Inc.: Federated Total Return Bond Fund 0.75% None Federated World Investment Series, Inc.: Federated International High Income Fund 0.75% None Federated International Small-Mid Company Fund 0.75% 2% on shares redeemed or exchanged within 30 days of purchase Federated International Value Fund 0.75% 2% on shares redeemed or exchanged within 30 days of purchase Money Market Obligations Trust: Liberty U.S. Government Money Market Trust 0.75% None CLASS C SHARES EXHIBIT TO MULTIPLE CLASS PLAN (REVISED 3/31/10) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Class C Shares will consist of sales by financial intermediaries in consideration of an advance commission of up to 1.00% of the public offering price, paid by the principal underwriter. Financial intermediaries may also provide shareholder services and may receive shareholder services fees therefor.Additionally, the principal underwriter and financial intermediaries may receive distribution and/or administrative service fees under the 12b-1 Plan. In cases where the principal underwriter has advanced a commission to the financial intermediary, such 12b-1 fees will be paid to the financial intermediary beginning in the thirteenth month after purchase.In consideration of advancing commissions, the principal underwriter will receive the contingent deferred sales charges paid upon redemption of Class C Shares and payments made under the 12b-1 Plan for twelve months following the purchase.In connection with this basic arrangement, Class C Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Class C Shares Contingent Deferred Sales Charge (“CDSC”) 1.00% of the share price at the time of purchase or redemption, whichever is lower if redeemed within twelve months following purchase Shareholder Service Fee Up to 25 basis points (0.25%) of the average daily net asset value 12b-1 Fee As set forth in the attached Schedule Redemption Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Class C Shares as described in Section 3 of the Plan 2.CONVERSION AND EXCHANGE PRIVILEGES For purposes of Rule 18f-3, Class C Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: None Exchange Privileges: Class C Shares may be exchanged for Class C Shares of any other Fund. In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. 3.EXCEPTIONS TO BASIC ARRANGEMENTS For purposes of Rules 22d-1 and 6c-10 under the Act, unless otherwise specified on the Schedule to this Exhibit, the scheduled variations contingent deferred sales charges are as follows: (A) WAIVER OF CDSC Contingent upon notification of the Fund’s principal underwriter or transfer agent, no CDSC will be imposed on redemptions: · following the death of the last surviving shareholder on the account or the post-purchase disability of all registered shareholder(s), as defined in Section 72(m) (7) of the Internal Revenue Code of 1986; · representing minimum required distributions from an Individual Retirement Account or other retirement plan to a shareholder who has attained the age of 70 1/2; · of Shares that were reinvested within 120 days of a previous redemption; · of Shares held by Directors, Trustees, employees, former employeesand sales representatives of the Fund, the Adviser, the principal underwriter and their affiliates, employees of any investment professional that sells Shares according to a sales agreement with the principal underwriter, by the immediate family members of the above persons, and by trusts, pension or profit-sharing plans for the above persons; · of Shares purchased through a financial intermediary that did not receive an advance commission on the purchase; · of Shares purchased with reinvested dividends or capital gains; · imposed by the Fund when it closes an account for not meeting the minimum balance requirements; · of Shares which were purchased pursuant to an exchange privilege if the Shares were held for the applicable CDSC holding period; and · by shareholders who originally became a shareholder of a Federated fund pursuant to the terms of an agreement and plan of reorganization which permits shareholders to acquire Shares without a CDSC. · 4.REDEMPTION FEE For purposes of Rule 11a-3 under the Act, any redemption fee received upon the redemption or exchange of Class C Shares will be applied to fees incurred or amount expended in connection with such redemption or exchange.The balance of any redemption fees shall be paid to the Fund. A Fund shall waive any redemption fee with respect to (i) non-participant directed redemptions or exchanges involving Class C Shares held in retirement plans established under Section 401(a) or 401(k) of the Internal Revenue Code (the “Code”), custodial plan accounts established under Section 493(b)(7) of the Code, or deferred compensation plans established under Section 457 of the Code; and (ii) redemptions or exchanges involving Class C Shares held in plans administered as college savings programs under Section 529 of the Code. SCHEDULE OF FUNDS OFFERING CLASS C SHARES The Funds set forth on this Schedule each offer Class C Shares on the terms set forth in the Class C Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value.Actual amounts accrued may be less. CLASS C SHARES SUBJECT TO THE BASIC LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Equity Funds: Federated Capital Appreciation Fund 0.75% None Federated Clover Small Value Fund 0.75% None Federated Clover Value Fund 0.75% None Federated InterContinental Fund 0.75% 2% on shares redeemed or exchanged within 30 days of purchase Federated International Strategic Value Dividend Fund 0.75% 2% on shares redeemed or exchanged within 30 days of purchase Federated Kaufmann Fund 0.75% None Federated Kaufmann Large Cap Fund 0.75% None Federated Kaufmann Small Cap Fund 0.75% None Federated Market Opportunity Fund 0.75% None Federated Mid CapGrowth Strategies Fund 0.75% None Federated Prudent Bear Fund 0.75% None Federated Strategic Value Fund 0.75% None Federated Equity Income Fund, Inc. 0.75% None Federated Fixed Income Securities, Inc.: Federated Strategic Income Fund 0.75% None Federated Government Income Securities, Inc. 0.75% None Federated High Income Bond Fund, Inc. 0.75% 2% on shares redeemed or exchanged within 90 days of purchase Federated Income Securities Trust: Federated Capital Income Fund 0.75% None Federated Fund for U.S. Government Securities 0.75% None Federated Muni and Stock Advantage Fund 0.75% None Federated Prudent DollarBear Fund 0.75% None Federated Real Return Bond Fund 0.75% None Federated Index Trust Federated Max-Cap IndexFund 0.75% None CLASS C SHARES SUBJECT TO THE BASIC LOAD SCHEDULE (continued) Multiple Class Company Series 12b-1 Fee Redemption Fee Federated International Series, Inc.: Federated International Bond Fund 0.75% None Federated Investment Series Funds, Inc.: Federated Bond Fund 0.75% None Federated Managed Allocation Portfolios: Federated Balanced Allocation Fund 0.75% None Federated MDT Series: Federated MDT All Cap Core Fund 0.75% None Federated MDT Balanced Fund 0.75% None Federated MDT Large Cap Growth Fund 0.75% None Federated MDT Small Cap Core Fund 0.75% None Federated MDT Small Cap Growth Fund 0.75% None Federated Municipal Securities Fund, Inc. 0.75% None Federated Municipal Securities Income Trust: Federated Municipal High Yield Advantage Fund 0.75% None Federated Stock and Bond Fund 0.75% None Federated Total Return Series, Inc.: Federated Total Return Bond Fund 0.75% None Federated World Investment Series, Inc.: Federated International High Income Fund 0.75% None Federated International Small-Mid Company Fund 0.75% 2% on shares redeemed or exchanged within 30 days of purchase Federated International Leaders Fund 0.75% 2% on shares redeemed or exchanged within 30 days of purchase Money Market Obligations Trust: Liberty U.S. Government Money Market Trust 0.75% None
